Hodges, J.
The accused was charged with selling and bartering, for a valuable consideration, alcoholic, spirituous, malt, and intoxicating liquors. The evidence showed delivery of such liquors from his pocket in half-pint bottles, though it did not show actual payment of money, and it was testified that he had been receiving *278about two gallons of whisky a week for several weeks before that time. His defense was that he ordered these liquors as agent for the persons to whom he delivered them. The court charged the jury that if there was a delivery, the law would presume a sale, unless the contrary appeared by proof. The evidence certainly authorized an inference that the accused was not giving away as a gift alcoholic spirits and intoxicating liquors in this “dry” day and generation, and the jury were authorized. to disregard his statement that he had ordered liquors for his friends as an agent. If the charge is not exactly adjusted to the facts in the case, the error, if any there be, does not require a reversal of the judgment overruling the motion ¿or a new trial. Judgment affirmed.